Order filed January 23, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00489-CV
                                ____________

                     MICHAEL VAN DEELEN, Appellant

                                        V.

   TEXAS WORKFORCE COMMISSION AND SPRING ISD, Appellees


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-14697


                                    ORDER

      This appeal was abated on August 14, 2018, because the court reporter
responsible for the record in this case was recovering from major surgery. As of
this date, the reporter’s record has not been filed. In response to an order issued
December 17, 2019, appellant has filed a MOTION TO REINSTATE APPEAL
AND MOTION TO REMAND OR IN THE ALTERNATIVE MOTION TO SET
DUE DATE FOR APPELLANT'S INITIAL BRIEF AND MOTION TO ALLOW
FILING OF EXHIBIT WITH THIS COURT. Appellees have responded and do
not oppose reinstating the appeal, but do object to a remand.

      We first must ascertain if the reporter is now able to file the record.
Accordingly, appellant’s motion is granted in part and the appeal is reinstated. We
order the court reporter, Michelle Tucker, to file the record of the hearing held
December 8, 2017, within 15 days of the date of this order.

      In all other respects, appellant’s motion is denied.


                                   PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.